JANVIER, J.
Plaintiff, a lumber company, on various dates sold and delivered to defendant lumber, factory work and building material at a total price of $2,194.33. ■ Some of the factory work was purchased from another concern by the plaintiff and delivered- to defendant.
The other concern, for some reason, delayed billing plaintiff for part of this factory work with the result that when plaintiff billed defendant', the bill was $162.45 less than it should have been. Defendant paid this bill and was under the impression that he had settled the account in full. Several months later, however, the other concern, from which some of the mill work had been purchased, billed the plaintiff for $162.45, and plaintiff, on checking its records and books, found that it had never billed defendant for this particular mill work. . It thereupon sent him a -bill, which he refused to pay. This suit resulted.
Several of plaintiff’s employees testified as to the correctness of the account, and as to the fact that this mill work they delivered to defendant had never been paid for. Defendant’s failure to testify was not explained. As to the effect of his failure to testify, see Aubudon Homestead Association vs. A. Stef Lumber Co., 158 La. 1054, 105 So. 62. There is no evidence which would justify us in reversing the judgment of the trial court.
For these reasons the judgment appealed from is affirmed.